Citation Nr: 1037052	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-13 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial, compensable disability rating for 
degenerative joint disease of the left fifth toe.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.
 
3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back disability.

4.  Entitlement to service connection for disability exhibited by 
headaches.

5.  Entitlement to service connection for disability exhibited by 
gastrointestinal upset, including gastritis.

6.  Entitlement to service connection for disability exhibited by 
diarrhea.

7.  Entitlement to service connection for disability exhibited by 
blood in stool.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1990 to February 
2001, and from March 2003 to March 2004.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision that, in pertinent 
part, granted service connection for degenerative joint disease 
of the left fifth toe evaluated as 0 percent (noncompensable) 
disabling effective March 2004; and denied service connection for 
each of the following:  retropatellar pain syndrome of the right 
knee, low back pain, headaches, gastritis (claimed as stomach 
pain), diarrhea, and blood in stool.  The Veteran timely 
appealed.

In July 2010, the Veteran withdrew his prior request for a Board 
hearing, in writing.

The Board notes that, in the August 2005 rating decision on 
appeal, the RO addressed the underlying question of service 
connection for a right knee disability and for a low back 
disability without specifically addressing the pertinent legal 
authority governing finality and petitions to reopen previously 
denied claims.  See 38 U.S.C.A. §§ 5108, 7104 (2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.  However, the requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue the Board is required to address on appeal 
despite the RO's action.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996).  As such, the issues are captioned as above.

The issue of an initial, compensable disability evaluation for 
degenerative joint disease of the left fifth toe; the reopened 
claim for service connection for a right knee disability; the 
claim to reopen service connection for a low back disability; and 
claims for service connection for headaches, gastritis, diarrhea, 
and blood in stool are addressed in the REMAND portion of the 
decision below, and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 2001, the RO denied service connection for a 
right knee disability.

2.  Evidence associated with the claims file since the February 
2001 denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished fact 
necessary to substantiate the claim for service connection for a 
right knee disability, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

The evidence received since the RO's February 2001 denial is new 
and material, and the claim for service connection for a right 
knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The Veteran is seeking to 
reopen a previously denied service connection claim for a right 
knee disability.  The Board concludes that the VCAA does not 
preclude the Board from adjudicating this portion of the 
Veteran's claim.  This is so because the Board is taking action 
favorable to the Veteran by reopening his service connection 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Petition to Reopen

The RO originally denied service connection for a right knee 
disability in February 2001 on the basis that, although the 
Veteran had sustained a right knee injury in service, there was 
no evidence of a current right knee disability.

The evidence of record at the time of the last denial of the 
claim in February 2001 included the Veteran's DD Form 214; and 
his service treatment records, showing treatment on several 
occasions for right knee pain.  One service treatment record, 
dated in December 2000, reflects that the Veteran's right knee 
was unresponsive to conservative measures and that a medical 
evaluation board was recommended.  Following a VA examination in 
December 2000, it was concluded that there was no disability of 
the Veteran's right knee.  Based on this evidence, the RO 
concluded that there was no evidence of current right knee 
disability.

The present claim was initiated by the Veteran in April 2004.  VA 
may reopen and review a claim that has been previously denied if 
new and material evidence is submitted by or on behalf of the 
Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence 
not previously submitted; "material evidence" is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  Furthermore, new and material evidence 
is "neither cumulative nor redundant" of evidence of record at 
the time of the last prior final denial, and must "raise a 
reasonable possibility of substantiating the claim."  38 C.F.R. 
§ 3.156(a).

New evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since February 2001 includes post-
service records of treatment for right knee pain and diagnosis of 
patellar femoral syndrome-dated from 2004 to 2007 and 
immediately following the Veteran's second period of active duty; 
and treatment for right knee pain in 2010.  In March 2010, the 
Veteran indicated that his right knee pain had continued since 
1997 when the injury first occurred on active duty assignment in 
Egypt.

Much of this evidence is new in that it was not previously of 
record and is not cumulative. 

The newly submitted evidence is also relevant.  Here, the 
Veteran's statement relates to unestablished facts necessary to 
substantiate the claim, and is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial.  He is competent to offer statements of first-hand 
knowledge of his in-service experiences and continuity of pain.  
The newly submitted evidence also includes symptoms of right knee 
pain and a diagnosis of patellar femoral syndrome.  Given the 
presumed credibility, the additional evidence raises a reasonable 
possibility of substantiating the claim for service connection.

Hence, the Veteran's application to reopen the claim for service 
connection for a right knee disability must be granted. 
38 U.S.C.A. § 5108.

ORDER

New and material evidence has been submitted to reopen the claim 
for service connection for a right knee disability.


REMAND

Notice

VCAA notice in a new and material evidence claim (1) must notify 
a claimant of the evidence and information that is necessary to 
reopen the claim and (2) must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying benefit sought by the claimant.

The VCAA requires, in the context of a claim to reopen, that VA 
look at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence would 
be necessary to substantiate that element, or elements required 
to establish service connection that were found insufficient in 
the previous denial.  Therefore, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
Failure to provide this notice is generally prejudicial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

In the February 2001 rating decision, the RO denied service 
connection for a low back disability on the basis that there was 
no evidence of a chronic back disability.

Although the RO, in May 2005, sent a VCAA notice letter to the 
Veteran, that letter did not notify the Veteran of the elements 
required to establish service connection that were found 
insufficient in the last previous final denial.  VA has not 
satisfied the notification requirements of the VCAA as 
interpreted in Kent.



Records

In March 2010, the Veteran indicated that he had treatment for 
his right knee in 2008 and in 2009 at the VA Medical Center 
(VAMC) in Dublin, Georgia.  The claims folder does not contain 
treatment records for a right knee disability from that facility 
after July 2007 and before February 2010.  Reference has been 
made to a December 2000 VA examination (presumably done just 
prior to the Veteran's separation from his first period of 
service at Fort Stewart), but this examination report is not of 
record.  

Examinations

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The lack of contemporaneous medical evidence is not an absolute 
bar to the Veteran's ability to prove his claim of entitlement 
for disability benefits.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (2006) (Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence).

The Veteran failed to report for scheduled VA examinations in 
June 2005.  The Veteran claims that he was at annual training 
with his reserve unit at the time, and attempted to reschedule 
the appointments.

Records show that the Veteran failed to report for scheduled VA 
examinations in March 2007.  The Veteran had been scheduled for 
examinations, and was notified by letter to expect to receive a 
solution to drink prior to coming to the examinations.  The 
Veteran never received the drink solution, and the examinations 
could not be conducted.  The Veteran again tried to reschedule 
the examinations.

Headaches

The Veteran contends that he has been dealing with severe 
headaches since his last tour in Iraq in 2003; and that the 
headaches are a constant problem on a daily basis, and require 
treatment with medication.  Service treatment records reflect 
complaints of headaches beginning in August 2003.  On a "Report 
of Medical History" completed by the Veteran in February 2004, 
just prior to discharge, he reported frequent or severe 
headaches.  The examiner noted dizziness since headaches.

The Veteran reported his headaches as doing well post-service in 
June 2006.

Gastritis, Diarrhea, Blood in Stool

The Veteran contends that he has been having problems with his 
stomach, and constant bowel movements with blood in stool since 
serving in Iraq.  Service treatment records reflect complaints of 
blood in stool in July 1999, and abdominal pain in May 2003.  On 
a "Report of Medical History" completed by the Veteran in 
February 2004, he reported stomach and intestinal trouble.  The 
examiner noted abdominal pain and diarrhea since October 2003, 
and some blood on occasion with diarrhea.

Records dated in January 2003 reflect complaints of stomach pain 
since the 1990's, and occasionally headaches and diarrhea 
associated with the stomach pain.

The post-service records reflect complaints of blood in stool in 
July 2004, and stomach problems in March 2005. 



Right Knee Disability

The Veteran contends that his right knee disability first 
occurred when he injured his knee while on active duty in Egypt 
in 1997.  The Veteran reportedly fell from a four-foot crate onto 
a metal bed, and landed on his right knee.  

Service treatment records reflect that the Veteran slipped while 
coming off the top of a Bradley in September 1997, and hit his 
knee on the trim vane.  In November 1997, the Veteran complained 
of right patellar pain, swelling, and trauma secondary to falling 
on trailer during Operation Bright Star.  The assessment was 
retropatellar pain syndrome.  Records show that the Veteran 
continued to complain of right knee pain.  A February 1998 
assessment reflects retropatellar pain syndrome, resolving.  The 
Veteran was given a limited profile; assessments in 1999 and 2000 
were chronic right retropatellar pain syndrome.

A report of medical examination completed during the Veteran's 
second period of active duty in February 2004, includes a finding 
of right knee pain.

Degenerative joint disease of Left Fifth Toe

VA treatment records, dated in 2004 and 2005, describe pain in 
the Veteran's left fifth toe.  A recent VA examination in April 
2010 describes current manifestations of the Veteran's service-
connected disability.  This evidence is relevant to the Veteran's 
claim for an initial, compensable disability rating for 
degenerative joint disease of the left fifth toe, and it has not 
been reviewed by the RO or AMC.  Nor did the Veteran or his 
representative waive initial consideration of this evidence by 
the RO or AMC.  Due process requires that the RO or AMC consider 
all records and provide the Veteran with a related supplemental 
statement of the case.  38 C.F.R. § 20.1304(c) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his 
representative a letter providing 
notification required by the VCAA as 
regards reopening the claim for service 
connection for a low back disability.  The 
letter should provide notice as to the type 
of evidence necessary to substantiate the 
claim, including information pertaining to 
service connection and new and material 
evidence, what evidence the Veteran is 
responsible for obtaining, what evidence VA 
will undertake to obtain, and the reasons 
for the last final decision in February 
2001 (there was no objective evidence 
reflecting a chronic back disability).  The 
letter should also include an explanation 
of what is needed to substantiate the 
elements-namely, evidence of current 
disability, and competent evidence showing 
a nexus link between a low back disability 
and service.

2.  Obtain and associate with the claims 
folder treatment records for a right knee 
disability from the VAMC in Dublin, 
Georgia, dated from July 2007 to present.  
Also associate with the record a copy of 
the December 2000 VA examination report 
(that may be located at Fort Stewart). 

3.  Afford the Veteran a VA examination to 
identify all current disability underlying 
the Veteran's current complaints of 
headaches, stomach pain, diarrhea, and 
blood in stool; and to determine whether it 
is at least as likely as not (50 percent 
probability or more) that any disability 
either had its onset in service, or is the 
result of disease or injury incurred or 
aggravated during service, to specifically 
include the in-service findings of 
headaches in August 2003 and February 2004; 
stomach pain in 1999 and in May 2003; and 
diarrhea with occasional blood in stool 
noted since October 2003.  If symptoms are 
due to an undiagnosed illness, the examiner 
should specify the severity of the 
symptoms.  The examiner should provide a 
rationale for opinions offered.

The Veteran's claims file, to include a 
copy of this REMAND, must be provided to 
the examiner(s) designated to examine the 
Veteran, and the examination report should 
note review of the file.

4.  Afford the Veteran a VA examination to 
identify all current disability underlying 
the Veteran's current complaints of right 
knee pain.  The claims file must be made 
available to the examiner for review.  For 
each right knee disability identified, the 
examiner is requested to determine:

(a)  Whether it is at least as likely as 
not (50 percent probability or more) that 
any such disability either had its onset in 
active service, or is the result of disease 
or injury incurred or aggravated during 
active service-to specifically include the 
in-service assessments of retropatellar 
pain syndrome in 1997, or other incident in 
service; and  

(b)  Whether it is at least as likely as 
not (50 percent probability or more) that 
any such disability is a residual of a 
right knee injury during active service-to 
specifically include coming off the top of 
a Bradley, and hitting his right knee on 
the trim vane wearing a helmet in September 
1997.  If other causes are more likely, 
those should be noted.

The examiner should reconcile any opinion 
with the service treatment records 
(described above), and with the post-
service records in the claims file-
including those dated in February 2010 
diagnosing chronic right knee pain and 
patellar femoral syndrome.  If disability 
is due to an undiagnosed illness, the 
examiner should specify the severity of the 
symptoms.  The examiner should provide a 
rationale for the opinions.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

5.  Readjudicate the issue of an initial, 
compensable disability evaluation for 
degenerative joint disease of the left 
fifth toe.  The readjudication should 
include consideration of VA treatment 
records dated in 2004 and 2005, and the 
report of VA examination in April 2010. 

6.  After ensuring that the requested 
actions are completed and any additional 
development conducted, the RO or AMC should 
re-adjudicate the claims on appeal.  If the 
benefits sought are not fully granted, the 
RO or AMC must furnish a supplemental 
statement of the case (SSOC), before the 
claims file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


